Judgment and order reversed and new trial granted, with-costs to appellant to abide event, upon the ground that the court erred in admitting the evidence of plaintiff’s income from the farm prior to the employment in question; Kellogg, J., being also of the opinion that there was not sufficient evidence to go to the jury on the question of defendant’s negligence; Houghton and Betts, JJ., dissented upon the ground that the error in the admission of evidence was harmless, bearing only upon the question of damages, and the verdict being only moderate in amount, the error should be disregarded under the power given to the court under section 1317 of the Code of Civil Procedure.*

 Amd. by Laws of 1912. chap. 380.— [Rep.